Citation Nr: 1437106	
Decision Date: 08/19/14    Archive Date: 08/27/14

DOCKET NO.  14-08 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals, crushing injury, right hand (right hand disability).

2.  Entitlement to service connection for pain and weakness with limited range of motion in left shoulder accompanied by popping and burning sensation (left shoulder disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1955 to February 1959.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  The Board has reviewed the contents of the Virtual VA file in addition to the paper file in deciding this claim.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A right hand disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis of the right hand was not exhibited within the first post service year.

2.  A left shoulder disability did not have its clinical onset in service and is not otherwise related to active duty; arthritis of the left shoulder was not exhibited within the first post service year.


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred or aggravated in service, and arthritis of the right hand may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1111, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).

2.  A left shoulder disability was not incurred or aggravated in service, and arthritis of the left shoulder may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

For service connection claims, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. 

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).   However, a delay in timing of the notice is "cured," and therefore harmless, when notice is followed by readjudication of the claim (such as through issuing a Statement of the Case or Supplemental Statement of the Case) after the claimant has had an opportunity to submit additional evidence.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

Here, prior to the initial rating decision in this matter, November 2012 and January 2013 letters notified the Veteran of all five elements of a service connection claim, and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  Therefore, the duty to notify is satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio, 16 Vet. App. at 187. 

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records (STRs) and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Here, the Veteran's STRs and VA medical records are in the claims file.  Private treatment records identified by him have also been associated with the file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran was afforded a VA examination in connection with his claim for right hand disability in February 2014.  The examiner reviewed the claims file and medical history, examined the Veteran, and provided an explanation for the opinion stated which is consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion").

A VA examination was not obtained in connection with the claimed left shoulder disability decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is no lay evidence of a continuity of symptomatology since service, and no competent evidence otherwise suggesting a nexus between service and a current left shoulder disability.  Accordingly, no examination is required.

In sum, VA's duty to notify and assist under the VCAA has been satisfied.  The Veteran has had ample opportunity to participate in the development of his claim.  See Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011) (citing Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding that any error depriving a claimant of "a meaningful opportunity to participate effectively in the processing of his or her claim . . . . must be considered prejudicial")).  As shown above, any defect in the notice or assistance provided did not affect the outcome of this claim or compromise the "essential fairness of the adjudication."  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, any error in the notice or assistance provided was harmless, and no prejudice exists.  See Shinseki v. Sanders 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see also 38 U.S.C.A. § 7261(b)(2) (West 2002).  Accordingly, the Board may proceed with appellate review.  

II.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Arthritis is a chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

The Veteran filed a claim in September 2012 for pain and weakness in right hand due to crushing injury sustained in 1956 or 1957 during service.   In October 2010, the Veteran filed a claim for pain and weakness with limited range of motion in left shoulder accompanied by popping and burning sensation.  The Veteran stated that his hand was crushed while playing football in August 1956, and he fell and injured his left shoulder while participating in physical training in September 1956.

STRs show that x-rays were taken of the Veteran's right hand in August 1956.  However, they were "radiographically negative."  X-rays were also taken of the Veteran's left shoulder in September 1956.  However, they were "essentially negative for bone injury[, and t]here [was] no evidence of soft tissue pathology."  STRs for the remainder of the Veteran's active service were silent for complaints or symptoms of a right hand or left shoulder disability.  On February 1959 separation examination, clinical evaluation of the Veteran's musculoskeletal system was normal.

Post-service, the Veteran sought treatment for a number of other disabilities beginning in August 1992.  A December 2000 VA preventative medicine note remarks that review of the Veteran's musculoskeletal system showed dermatitis of the hands.  During a private July 2002 history and physical, the Veteran reported back pain, joint pain, and tenderness.  A January 2012 x-ray of the hand revealed no acute fracture or dislocation; mixed erosive and proliferative arthritic process involving the first carpometacarpal joint; predominantly proliferative arthritic process involving the first metatarsophalangeal joint and mid and distal interphalangeal joints of second through fourth digits.

In January 2013, the Veteran's wife stated that she has observed her husband's difficulty with grasping objects with his right hand, as well as constant pain and aching, ever since they were married in November 1965.  Additionally, she stated that she was present when the Veteran underwent surgery to remove a growth from his left shoulder.  She stated that the surgeon had to apply more anesthesia and go deeper than originally thought to remove the growth.  She also noted that, post-surgery, the Veteran has had limited range of motion and a popping sound when lifting his left arm.  

On February 2014 VA examination, the Veteran reported poor grip in right hand, dropping cups and glasses, and pain in both hands.  The Veteran reported that, after service, he worked as a construction worker and as a heavy equipment operator until retirement in 1995.  He is right hand dominant.  A gap less than one inch was noted for the fingers of the right hand.  Muscle strength testing was 4/5 for the right hand and 5/5 for the left hand.  The examiner diagnosed severe degenerative joint disease (DJD) of both hands, age related, and weakness of grip of right hand with tremors of six months duration, not caused by DJD.  The examiner opined that the right hand disability was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.   The examiner reasoned that the claims file has no notation of any hand injury, the Veteran's symptoms are of recent onset, the DJD is age-related, and he worked very well in his life without any difficulty.

As the evidence of record fails to establish clinical manifestations of any arthritis within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied for either claimed disability.

With respect to service connection on a nonpresumptive basis, the STRs corroborate the Veteran's contention that he suffered right hand and left shoulder injuries during service.  However, the x-rays taken were negative for any problems.  The evidence does not show, nor does the Veteran contend, that he sought treatment for his right hand or left shoulder for the remainder of active service.  Moreover, the 1959 separation examination did not demonstrate any right hand or left shoulder pathology.  The first documented medical report of a right hand disability came in 2012, 53 years following the Veteran's separation from active duty.  There are no medical reports regarding the Veteran's claimed left shoulder disability.  With respect to negative evidence, the fact that there were no records of any complaints or treatment involving the Veteran's right hand for many years weighs against the claims.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints).

The Veteran claims that he has experienced right hand and left shoulder pain ever since service.  However, physical examination at service discharge revealed normal musculoskeletal system.  While the Veteran was treated for other disabilities since 1992, he did not seek treatment for a right hand disability until 2012.  There are no records of treatment for a left shoulder disability, and neither the Veteran nor the Veteran's wife has provided a time frame for when the growth began or when the growth was removed.  The Veteran's current statements to the effect that he has experienced continuous right hand and left shoulder symptomatology since active service, while competent, are not deemed to be credible.  Accordingly, continuity of symptomatology is not established by either clinical evidence or the Veteran's own statements.

Additionally, the Board notes that the Veteran filed a claim for service connection osteoarthritis of the knees in December 2008, but right hand and left shoulder disabilities were not listed.  If the Veteran were truly suffering from right hand and left shoulder disabilities since service, as he now claims, the Board would expect him to seek treatment or benefits for his right hand and left shoulder disabilities at the same time he filed his initial claim.  Instead, the Veteran did not seek treatment, or file a claim for, entitlement to service connection for a right hand or left shoulder disability until 2012.  

The Board has also considered the Veteran's statements asserting a nexus between his right hand and left shoulder disabilities and his active duty service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case - whether the Veteran's disabilities are related to service - falls outside the realm of common knowledge or expertise of the Veteran.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).

The only other evidence regarding a nexus between the Veteran's claimed disabilities and service is the opinion of the February 2014 VA examiner, which concluded that the Veteran's right hand disability was less likely than not related to the Veteran's military service.  This opinion is considered probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and support by detailed rationale.  Accordingly, the opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  The Veteran has not provided any competent medical evidence to rebut the opinion against the claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

Given the lack of medical and credible lay evidence in support of the claim, the evidence is against a finding of a nexus between the Veteran's current left shoulder and right hand disabilities and service.   As the preponderance of the evidence is against the service connection claims, there is no doubt to be resolved, and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58.


ORDER

Service connection for residuals, crushing injury, right hand is denied.

Service connection for pain and weakness with limited range of motion in left shoulder accompanied by popping and burning sensation is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


